         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RURAL EMPOWERMENT ASSOCIATION
 FOR COMMUNITY HELP, et al.,

                        Plaintiffs,
                                                     Case No. 18-cv-2260 (TJK)
                v.

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY, et al.,

                        Defendants.


    EPA’S MOTION TO DISMISS CLAIMS 1-3 OF THE AMENDED COMPLAINT
                 UNDER RULE 12(B)(1) AND RULE 12(B)(6)

       Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), the U.S.

Environmental Protection Agency (EPA), and Andrew Wheeler, EPA Administrator (together,

EPA), move to dismiss Claims 1-3 of Plaintiffs’ amended complaint. These claims are moot

because they address two EPA guidance documents which are no longer in effect. In addition,

the Claims 1-3 must be dismissed because Plaintiffs’ allegations fail to state a claim under the

Administrative Procedure Act (APA).

                                       INTRODUCTION

       Plaintiffs’ amended complaint attacks EPA’s construction of the Emergency Planning

and Community Right to Know Act (EPCRA) in two separate respects. See ECF No. 29, Am.

Compl. First, Claims 1-3 assert that EPA violated the APA when it amended its animal waste

emissions webpage to include versions of two different EPCRA guidance documents. Id. ¶¶ 118-

50. Second, Claims 4-6 challenge EPA’s new rule, entitled “Amendment to Emergency Release




                                                 1
         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 2 of 10



Notification Regulations on Reporting Exemption for Animal Emissions from Animal Waste at

Farms” (FARM Act Rule), 84 Fed. Reg. 27,533 (June 13, 2019). Am. Compl., ¶¶ 151-71.

       Plaintiffs’ first set of claims—those involving EPA’s guidance documents—must be

dismissed. These claims are moot because EPA has withdrawn the guidance documents on which

the claims are premised. EPA has further provided a sworn declaration attached to this motion

stating that it does not intend to reissue either guidance document in the future. See Decl. of R.

Cheatham, Exh. A. Thus, no controversy remains, and these claims should be dismissed for lack

of subject matter jurisdiction under Rule 12(b)(1).

       In addition, Claims 1-3 should also be dismissed under Rule 12(b)(6) because the

allegations fail to state a claim. Plaintiffs cannot, as they seek to do, challenge EPA’s

administration of the animal waste webpage. Rather, the APA allows only for claims that

challenge a concrete and identifiable agency action. While EPA’s issuance of guidance

documents may in some instances constitute such an action, EPA’s management of a webpage

certainly does not, and so these claims must be dismissed on this basis as well.

                                STATUTORY BACKGROUND

       The Comprehensive Environmental Response, Compensation, and Liability Act

(CERCLA) and the Emergency Planning and Community Right to Know Act (EPCRA) together

address the requirements for notifying governmental authorities about certain releases of

hazardous substances.

       Section 103 of CERCLA, 42 U.S.C. § 9603, requires a facility to notify the National

Response Center when there is a release of a “hazardous substance” (as defined by 42 U.S.C.

§ 9601(14)(C)), above the defined reportable quantity. In March of 2018, section 103 of

CERCLA was amended when the President signed into law the Consolidated Appropriations



                                                  2
         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 3 of 10



Act. Title XI of the Omnibus Bill is entitled the “Fair Agricultural Reporting Method Act” or the

“FARM Act.” See Fair Agricultural Reporting Method Act, Pub. L. No. 115-141, §§ 1101-1103,

132 Stat. 348 (2018). The FARM Act amended CERCLA section 103, and expressly exempts air

emissions from animal waste (including decomposing animal waste) at farms from reporting. Id.

The FARM Act also defines the terms “animal waste” and “farm.” Id.

       Section 304 of EPCRA, 42 U.S.C. § 11004, requires certain facilities to notify state and

local authorities when there is a release of an “extremely hazardous substance” (as defined by

§ 11002), or of a CERCLA hazardous substance above the reportable quantity. Whether a release

must be reported under EPCRA depends, in part, on whether the release must be reported under

CERCLA section 103, 42 U.S.C. § 9603. Among other things, EPCRA section 304(a) requires

reporting if there is a release of an “extremely hazardous substance” from a facility where the

substance is produced, used or stored, where the release is not subject to the notification

requirements under CERCLA section 103(a), provided the release meets three additional

requirements:

           •    The release is not a “federally permitted release” under CERCLA section
                101(10);

           •    The release exceeds the reportable quantity for the substance as determined by
                EPA; and

           •    The release “occurs in a manner” that would require notification under CERCLA
                section 103(a).

42 U.S.C. § 11004(a)(2).

                                  PROCEDURAL HISTORY

       In October 2017, EPA issued the guidance document entitled “Does EPA interpret

EPCRA Section 304 to require farms to report releases from animal waste?” (Routine

Agricultural Operations guidance) by posting a link to the document on EPA’s website. ECF No.

                                                 3
         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 4 of 10



29-4, Am. Compl., Ex. 4. In March of 2018 the FARM Act became law. Pub. L. 115-141,

§§ 1101-1103, 132 Stat. 348. The following month, in response to the FARM Act’s amendments

to CERCLA, EPA issued the guidance document entitled “How does the Fair Agricultural

Reporting Method (FARM) Act impact reporting of air emissions from animal waste under

CERCLA Section 103 and EPCRA Section 304?” (FARM Act guidance), again by posting a link

to the document on EPA’s animal waste website. ECF No. 29-6, Am. Compl., Ex. 6. EPA has

since removed both of these links from its website. See Decl., ¶¶ 4-5.

       In September of 2018, Plaintiffs filed their initial complaint seeking review of EPA’s

statutory interpretations of the FARM Act, which is set forth in the two EPCRA guidance

documents. See ECF No. 1, Compl. The Complaint referred to these guidance documents as

together constituting an “EPCRA Exemption,” but also recognized that the guidance documents

operate independently. E.g., id. at ¶¶ 86-88, 124d. (requesting vacatur of “all versions of the

EPCRA Exemption, the EPCRA Q&A, and the FARM Act Q&A”). Plaintiffs later described

their claims in briefing over the contents of the administrative record as a “challenge[] the

webpage as a whole.” ECF No. 27, Reply in Supp. of Mot. to Compel at 3. Plaintiffs explained

that this challenge “includes, but is not limited to” the two guidance documents that EPA issued

interpreting the FARM Act. Id. at 3.

       On June 4, 2019, after providing notice of the proposed rule and an opportunity to

comment, Administrator Wheeler signed the FARM Act Rule, amending EPCRA release

notification regulations. The FARM Act Rule explicitly exempts air emissions from animal

waste at farms from reporting under EPCRA section 304. 84 Fed. Reg. at 27,535-36. EPA

explained in the preamble to the FARM Act Rule that the rule “generally tracks the guidance

document EPA had previously issued after enactment of the FARM Act.” Id. at 27,535. As a



                                                 4
          Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 5 of 10



result, “EPA formally withdraws the guidance document entitled, “How does the Fair

Agricultural Reporting Method (FARM) Act impact reporting of air emissions from animal

waste under CERCLA Section 103 and EPCRA Section 304?” Id. Since the FARM Act Rule

was promulgated, EPA has likewise withdrawn the Routine Agricultural Operations guidance,

and does not intend to renew or reissue either guidance document. See Decl., ¶¶ 4-5.

         Shortly after the FARM Act Rule was published, Plaintiffs filed an amended complaint.

The Amended Complaint reasserts claims challenging EPA’s now withdrawn guidance

documents. Am. Compl., ¶¶ 118-50. The Amended Complaint also raises new claims

challenging the FARM Act Rule under the APA. Id. ¶¶ 151-71.

                                      LEGAL STANDARD

         As to the Rule 12(b)(1) motion to dismiss, “[t]he burden of establishing mootness rests

on the party that raises the issue.” Motor & Equip. Mfrs. Ass’n v. Nichols, 142 F.3d 449, 459

(D.C. Cir. 1998). But, the opposing party bears the burden of showing that a dispute remains

“live” notwithstanding the cessation of the challenged conduct. Honeywell Int’l, Inc. v. Nuclear

Regulatory Comm’n, 628 F.3d 568, 576 (D.C. Cir. 2010). In addition, the Court “may consider

materials outside the pleadings in deciding whether to grant a motion to dismiss for lack of

jurisdiction.” Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

         As to the Rule 12(b)(6) motion to dismiss, to survive dismissal “a complaint must include

factual allegations that establish a plausible claim to relief.” United States ex rel. Kasowitz

Benson Torres LLP v. BASF Corp., --- F.3d ----, 2019 WL 2896005, at *2 (D.C. Cir. July 5,

2019).




                                                  5
         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 6 of 10



                                           ARGUMENT

  I.   EPA’S WITHDRAWAL OF THE GUIDANCE DOCUMENTS MOOTS CLAIMS
       1-3 WHICH ADDRESS THOSE DOCUMENTS.

       This Court should dismiss Claims 1-3 of the Amended Complaint for lack of subject

matter jurisdiction under Rule 12(b)(1) because these claims are moot. For Claims 1-3, Plaintiffs

allege that EPA violated the APA when it published on the animal waste website versions of the

Routine Agricultural Operations guidance, and the FARM Act guidance. E.g., Am. Compl., ¶¶ 9-

10; ¶¶ 118-50. Plaintiffs further allege that these guidance documents, along with EPA’s

management of its animal webpage more generally, constitute a single, unlawful “EPCRA

Exemption.” Id. ¶¶ 9-10 (stating that Routine Agricultural Operations guidance constituted

“original EPCRA Exemption” which was “updated” when the second guidance was issued).

Plaintiffs’ challenges to the so-called “ECPRA Exemption” are moot because the two guidance

documents on which these claims are premised have been withdrawn. Further, there is no

reasonable expectation that the guidance documents will be reissued.

       “[A] case is moot when the issues presented are no longer live or the parties lack a legally

cognizable interest in the outcome.” Larsen v. U.S. Navy, 525 F.3d 1, 3–4 (D.C. Cir. 2008)

(citing Cty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)). Courts must evaluate mootness

“through all stages” of the litigation to ensure that a live controversy remains. 21st Century

Telesis Joint Venture v. FCC, 318 F.3d 192, 198 (D.C. Cir. 2003) (citations omitted). As a result,

“[e]ven where litigation poses a live controversy when filed, the [mootness] doctrine requires a

federal court to refrain from deciding it if ‘events have so transpired that the decision will neither

presently affect the parties’ rights nor have a more-than-speculative chance of affecting them in

the future.’” Id. (quoting Clarke v. United States, 915 F.2d 699, 701 (D.C. Cir. 1990)). Voluntary

cessation of the challenged conduct will moot a case where “there is no reasonable


                                                  6
         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 7 of 10



expectation . . . that the alleged violation will recur” and “interim relief or events have

completely and irrevocably eradicated the effects of the alleged violation.” Am. Bar Ass’n v.

FTC, 636 F.3d 641, 648 (D.C. Cir. 2011) (internal quotation marks and citation omitted).

       For example, in Fund for Animals, Inc. v. U.S. Bureau of Land Management, 460 F.3d 13

(D.C. Cir. 2006), the court held that a challenge to a BLM memorandum was moot because the

memorandum had expired and so was no longer in effect. Id. at 18. The D.C. Circuit reached the

same conclusion in Worth v. Jackson, 451 F.3d 854 (D.C. Cir. 2006). There, the court held that

the agency’s sworn statement that it “will not renew” the challenged policy was sufficient to

moot the case. Id. at 861. Worth reasoned that “the Constitution nowhere licenses us to rule on

the legality of an agency policy that no longer exists” and that will not be renewed, and so the

claim was dismissed. Id. See also In re Bluewater Network, 234 F.3d 1305, 1314 (D.C. Cir.

2000) (“Petitioners do not here challenge the 1997 temporary regulations, either for what they

did or did not do; those regulations have expired. Whatever issues could have been raised

regarding their legality are moot.”).

       Similarly here, the guidance documents that form the basis of Claims 1-3 are no longer in

effect, and will not be reissued in the future. As to the FARM Act guidance, EPA has

promulgated a new rule that codifies the Agency’s interpretation of section 304 of the FARM

Act, and “formally withdraw[n]” the challenged FARM Act guidance. 84 Fed. Reg. at 27,535.

EPA further provided that it “does not intend to renew or reissue the FARM Act guidance.”

Decl., ¶ 4. And as to the Routine Agricultural Operations guidance, EPA has removed this

document from its website. The Agency has attested that it is withdrawing this guidance, and

does not intend to reissue the same guidance in the future. Id. at ¶ 5.




                                                  7
         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 8 of 10



       Because both guidance documents have been withdrawn, and there is no reasonable

probability that either will be reissued, Claims 1-3 are moot, and must be dismissed. See Worth,

451 F.3d at 861.

 II.   CLAIMS 1-3 ALSO FAIL BECAUSE THE PLAINTIFFS HAVE NOT PLED A
       CHALLENGE TO A COGNIZABLE AGENCY ACTION.

       Even if this Court concludes that EPA’s withdrawal of the guidance documents does not

render Claims 1-3 moot, these claims should nevertheless be dismissed because Plaintiffs’

assertions that EPA’s animal waste website is unlawful do not plead cognizable claims under the

APA.

       The APA provides a cause of action for a court to “hold unlawful and set aside agency

action.” 5 U.S.C. § 706; see also § 551(13) (defining the term “agency action” to include “the

whole or a part of an agency rule”). The Supreme Court has repeatedly held that a Plaintiff may

challenge only a “concrete” and “identifiable” agency action. Lujan v. Nat’l Wildlife Fed’n, 497

U.S. 871, 899 (1990); see also Indep. Petroleum Ass’n of Am. v. Babbitt, 235 F.3d 588, 595

(D.C. Cir. 2001). The Court explained in Norton v. Southern Utah Wilderness Alliance, 542 U.S.

55 (2004), that a challenge to an action under the APA may proceed only if the action is

“discrete.” Id. at 64. This limitation precludes “broad programmatic attack[s]” that “seek

wholesale improvement of [a] program by court decree.” Id.

       For example, in Lujan, the plaintiffs attempted to challenge the government’s “land

withdrawal review program,” a term they invented to refer to myriad activities by the Bureau of

Land Management that plaintiffs alleged were collectively inconsistent with the Federal Land

Policy and Management Act. 497 U.S. at 890. The Supreme Court held that the plaintiffs’

programmatic attack was not justiciable because it did not focus on any identifiable agency




                                                8
         Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 9 of 10



action. Id. at 899. This was so even though the plaintiffs had pointed to some individual land

management decisions in alleging unlawful action by the agency. Id. at 891-92.

       The D.C. Circuit has recognized and applied Lujan’s rejection of programmatic

challenges. In Indep. Petroleum Ass’n of Am., 235 F.3d at 592, the plaintiffs attempted to

challenge DOI’s “efforts” to collect royalties, but failed to challenge any specific DOI order

requiring royalty payments. The court held that because the plaintiffs’ complaint did not refer to

a particular “action” by DOI, it failed to challenge “final agency action” under the APA. Id. at

595. Similarly, in Fund for Animals, 460 F.3d at 20, the D.C. Circuit held that a plaintiff’s

challenge to the agency’s budget strategy for managing wild horses and burros was not aimed at

any discrete action because the budget strategy represented the “sum of ‘many individual

actions,’ including some ‘yet to be taken’” and did not impose any binding requirements on

agency conduct. Id. (citation omitted).

       Applying these precedents, the agency’s creation and alteration of a webpage is not a

“concrete and “identifiable” action as is required for judicial review under the APA. Again,

Plaintiffs contend that EPA’s repeated amendment of its animal waste website to reflect different

guidance documents constitutes a single agency action—the so-called, EPCRA Exemption—

which was adopted without the procedure required by the APA. Am. Compl. ¶¶ 9-10; ¶ 172

(seeking vacatur of “all versions” of the “EPCRA Exemption”). These allegations run afoul of

Independent Petroleum Association, which made clear that an agency’s “efforts” apart from a

specific action are not reviewable. 235 F.3d at 592. Rather, like Fund for Animals, the animal

waste webpage serves as the “sum of many individual actions,” which are not collectively

reviewable as a single claim. 460 F.3d at 20. Indeed, Plaintiffs recognize in their Amended

Complaint that EPA changed the website frequently, stating that they are aware of “at least eight



                                                 9
        Case 1:18-cv-02260-TJK Document 30 Filed 07/23/19 Page 10 of 10



times [EPA edited the webpage] since first posting the exemption on its website in October

2017.” Am. Compl., ¶ 20. The animal waste webpage, like many agency webpages, merely

serves as a repository of information—it alone is not a “concrete” and “identifiable” action that

may be challenged under the APA. Because Claims 1-3 do not pled a cognizable challenge to an

“agency action” under the APA, these claims must be dismissed. See Indep. Petroleum Ass’n,

235 F.3d at 595-96; Peters v. Nat’l R.R. Passenger Corp., 966 F.2d 1483, 1485 (D.C. Cir. 1992).

                                         CONCLUSION

       For the reasons stated above, Claims 1-3 of the Plaintiffs’ Amended Complaint should be

dismissed.



       Dated: July 23, 2019                  Respectfully submitted,

                                             /s/ Meghan E. Greenfield .
                                             Meghan E. Greenfield
                                             U.S. Department of Justice
                                             Environment & Natural Resources Division
                                             Environmental Defense Section
                                             P.O. Box 7611
                                             Washington, D.C. 20044
                                             Telephone: (202) 514-2795
                                             Facsimile: (202) 514-8865
                                             Meghan.Greenfield@usdoj.gov

                                             Counsel for Defendants




                                                10
